Title: From Thomas Jefferson to Warren County Inhabitants, 20 March 1801
From: Jefferson, Thomas
To: Warren County Inhabitants



Sir
Washington Mar. 20. 1801

I tender my thankful acknolegements to the inhabitants of Warren county for their congratulations on my election to the chief magistracy of our country. I am duly sensible of the obligations imposed on me by the public will, as well as by the election made by the House of Representatives in the manner pointed out by our constitution, and no [endeavors] of mine shall be wanting to fulfil them.

Nothing is more important to the interests of this country than the absolute exclusion of every degree of foreign influence; and nothing more essential to it’s happiness & permanence than to [disarm] all tendencies to [faction] by justice & firmness.
To your kind applications on my behalf to the almighty ruler of worlds, permit me to add mine for your future welfare, & for the future and prosperity of our country to the latest ages. Accept for yourself & the inhabitants of Warren county the assurances of my high consideration & respect.

Th: Jefferson

